Citation Nr: 1404461	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES
 
1.  Entitlement to a compensable rating for recurrent dislocation of the right fifth digit proximal interphalangeal joint prior to May 31, 2013.
 
2.  Entitlement to a rating in excess of 10 percent for recurrent dislocation of the right fifth digit proximal interphalangeal joint since May 31, 2013.
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1991 to August 1995.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
A review of the Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals no additional documents relevant to the issues on appeal.
 
 
FINDING OF FACT
  
At no time during the appeal period has disability caused by a recurrent dislocation of the right fifth digit proximal interphalangeal joint been manifested by ankylosis, been found to be equivalent to amputation of the right fifth finger, or been found to result in limitation of motion of other digits or cause interference with the overall function of the right hand.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an initial compensable evaluation for recurrent dislocation of the right fifth digit proximal interphalangeal joint, prior to May 31, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2013).
 
2.  The criteria for an evaluation in excess of 10 percent for recurrent dislocation of the right fifth digit proximal interphalangeal joint have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.71a, Diagnostic Codes 5156, 5227, 5230.
 
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2010 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2013.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant case, the rating assigned has been "staged," such that the Veteran was assigned a noncompensable rating prior to May 31, 2013, and a rating of 10 percent since May 31, 2013.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.
 
The Veteran's service-connected recurrent dislocation of the right fifth digit proximal interphalangeal joint was rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230 for limitation of motion of the ring or little finger prior to May 31, 2013.
 
Under Diagnostic Code 5230, any limitation of motion of the ring or little finger warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230.
 
Diagnostic Codes 5227 provides for a noncompensable rating when there is favorable or unfavorable ankylosis of the ring or little finger, but an accompanying note allows for consideration of whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.  

Amputation of the little finger is assigned an evaluation of 10 percent without metacarpal resection and 20 percent with metacarpal resection.  38 C.F.R. § 4.71a, Diagnostic Code 5156.
 
The rating schedule indicates that VA also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5152 through 5156. 
 
Analysis
 
The Veteran asserts that his service-connected recurrent dislocation of the right fifth digit proximal interphalangeal joint warrants ratings higher than those currently assigned.  He has submitted several written statements explaining that his right little finger occasionally becomes dislocated, and he is required to tape it to his ring finger in order to stabilize it.  He has written that he has pain from his finger and that it becomes dislocated easily when he is working or doing household chores.  
 
The Veteran was afforded a VA examination in October 2010.  He reported that he had last dislocated his finger in May 2010.  The examiner noted that activities of daily living were not slowed by hand symptoms and that the Veteran had not missed any work in the past 12 months due to his finger disability.  The Veteran denied limitations of dexterity, lifting, or opening jars, but reported additional limitations during flare-ups.  On physical examination, the examiner found no tenderness or loss of sensation.  Range of motion testing found a range of 0 to 90 degrees at the metacarpophalangeal joint, 0 to 100 degrees at the proximal interphalangeal joint, and 0 to 70 degrees at the distal interphalangeal joint.  There was no objective evidence of pain or additional loss of joint function after repetitive motion.  The examiner diagnosed a recurrent dislocation of the right fifth proximal interphalangeal joint.
 
In a June 2010 physical therapy session, the Veteran reported that his finger was very painful when it was hit and that he had always relocated it himself when necessary.  He was found to have instability of the right fifth proximal interphalangeal joint and was issued a Velcro buddy tape for bracing his finger.
 
In a May 2013 VA examination, the Veteran reported that his finger dislocated at least twice a year and that it was painful when dislocated, but without daily pain.  He stated that after dislocation, the pain and swelling can last for three weeks.  He reported weakness in the finger when grasping and that he compensates at work by taping his fingers to prevent dislocation.  On physical examination, there was no function loss, no limitation of motion, no evidence of painful motion for any fingers or thumbs, and no additional limitation of motion after three repetitive motions.  The examiner found no tenderness, decreased muscle strength, scars, or ankylosis.  There was no ankylosis which resulted in limitation of motion of other digits or interfered with the overall hand function.  The Veteran was diagnosed with dislocation of the right hand at the fifth proximal interphalangeal joint.  The examiner noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  He also stated that dislocation did impact the Veteran's ability to work, but that he was able to compensate by taping the fingers to prevent dislocation.
 
Based on this evidence, the record preponderates against entitlement to a compensable rating prior to May 31, 2013 or a rating in excess of 10 percent since May 31, 2013.  Under Diagnostic Code 5230, limitation of motion of the little finger is not entitled to a rating higher than a noncompensable rating regardless of the extent of the limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  There is no clinical evidence of record of any limitation of motion of the right little finger, but the Veteran has asserted severe limitation of motion during flare-ups following dislocation.  Nevertheless, VA regulations simply do not provide for a compensable rating on the basis of limitation of motion of the little finger, and a noncompensable rating is the highest rating available under Diagnostic Code 5230.  As this is the highest rating available based on limitation of motion, there can be no higher rating assigned due to functional loss caused by pain.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (If the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable diagnostic code, further consideration of functional loss is not required.); DeLuca, 8 Vet. App. at 205-206.
 
The evidence also overwhelmingly indicates that the disorder at issue has at no time shown any signs of ankylosis of the right little finger, nor has he claimed to have had such a symptom.  The October 2010 VA examiner found a full range of motion in the service-connected joint, and the May 2013 VA examiner explicitly noted that there was no ankylosis present, nor did it cause any limitation of motion of the other digits or interfere with the overall function of the hand.  See 38 C.F.R. § 4.71a(1) (For digits II through V, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion.).  There is therefore no evidence to support a higher evaluation on the basis of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5227.
 
In reaching this decision, the Board has considered the Veteran's lay statements and notes that he is competent to report his own observations with regard to the severity of his right fifth finger injury and the pain and discomfort he experiences during periods of dislocation.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible, but they are not indicative of symptomatology that is more severe than that observed at his VA examinations and do not describe symptoms that would warrant any higher ratings than those currently assigned.  
 
The Board also considered the application of 38 C.F.R. § 3.321(b)(1) (2013), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  The overall disability picture with respect to his recurrent dislocation of the right fifth digit proximal interphalangeal does not show any significant impairment beyond that contemplated by the ratings already assigned.  The Veteran has reported having full use of his right little finger except during periods of dislocation, and he has reported having no significant functional impact and denied being prevented from performing any of his occupational functions or tasks of daily living.  

The Veteran has reported having painful dislocations which lead to swelling and some functional limitation at least twice a year, but he has stated that he has not missed any work because of this disability and that he has been able to effectively compensate for the injury at work by taping the right fifth finger to the adjacent finger.  There is no evidence of any more severe functional or occupational impairment due to the service-connected disability during the entire period on appeal.  As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
 
In sum, there is no basis for assignment of a compensable rating prior to May 31, 2013 or to a rating in excess of 10 percent since May 31, 2013.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to a compensable evaluation for recurrent dislocation of the right fifth digit proximal interphalangeal joint prior to May 31, 2013 is denied.
 


Entitlement to an evaluation in excess of 10 percent for recurrent dislocation of the right fifth digit proximal interphalangeal joint since May 31, 2013 is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


